Case: 2:19-cv-01450-JLG-EPD Doc #: 21 Filed: 08/12/20 Page: 1 of 7 PAGEID #: 701



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Douglas R. Paxton,

            Plaintiff,

     v.                                      Case No. 2:19-cv-1450

Commissioner of
Social Security,

            Defendant.


                              OPINION AND ORDER
     Plaintiff Douglas R. Paxton, brings this action under 42
U.S.C. §405(g) for review of a final decision of the Commissioner
of Social Security (“Commissioner”) denying his applications for
disability insurance benefits and supplemental security income. In
a decision dated May 24, 2018, the administrative law judge (“ALJ”)
found     that   plaintiff    had     severe    impairments      consisting    of
degenerative disc disease of the lumbar spine; degenerative joint
disease of the bilateral knees; morbid obesity; bilateral rotator
cuff tendinopathy; and biceps tendinitis.                PAGEID 64.     The ALJ
found that plaintiff’s residual functional capacity (“RFC”) would
permit him to perform sedentary work with additional physical and
mental    restrictions.       PAGEID    67-68.         After    considering    the
testimony of a vocational expert, the ALJ decided that there were
jobs which plaintiff could perform and that plaintiff was not
disabled.    PAGEID 74-75.
     This    matter    is    before    the     court   for     consideration    of
plaintiff’s June 19, 2020, objections to the June 5, 2020, report
and recommendation of the magistrate judge recommending that the
decision of the Commissioner be affirmed.
Case: 2:19-cv-01450-JLG-EPD Doc #: 21 Filed: 08/12/20 Page: 2 of 7 PAGEID #: 702



I. Standard of Review
     If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations     to    which    objection     is   made.”       28    U.S.C.
§ 636(b)(1); see also Fed. R. Civ. P. 72(b).                Upon review, the
court “may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.”                    28
U.S.C. § 636(b)(1).
     The court’s review “is limited to determining whether the
Commissioner’s decision ‘is supported by substantial evidence and
was made pursuant to proper legal standards.’”             Ealy v. Comm’r of
Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v.
Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also,
42 U.S.C. § 405(g) (“The findings of the Commissioner of Social
Security as to any fact, if supported by substantial evidence,
shall be conclusive.”).       Put another way, a decision supported by
substantial evidence is not subject to reversal, even if the
reviewing court might arrive at a different conclusion.              Mullen v.
Bowen, 800 F.2d 535, 545 (6th Cir. 1986).              Even if supported by
substantial evidence, however, “‘a decision of the Commissioner
will not be upheld where the [Commissioner] fails to follow its own
regulations and where that error prejudices a claimant on the
merits or deprives the claimant of a substantial right.’”               Rabbers
v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009) (quoting
Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2007)).
II. Objections
     Plaintiff’s objections concern the ALJ’s response to the


                                       2
Case: 2:19-cv-01450-JLG-EPD Doc #: 21 Filed: 08/12/20 Page: 3 of 7 PAGEID #: 703



report of Robert D. Whitehead, M.D., regarding his consultative
physical examination of plaintiff on March 30, 2015.                       PAGEID 417-
420.     In his report, Dr. Whitehead noted that plaintiff was 45
years of age, was 73" tall and weighed 354 pounds.                         He observed
that plaintiff walked with an antalgic but stable gait favoring the
right side and that the cervical spine showed painful but full
range of motion with no midline or paravertebral tenderness, no
palpable bony abnormalities, and no upper extremity focal deficits
with strength testing or light touch sensation.                  PAGEID 418.       The
thoracic spine showed a normal range of motion and contour with no
tenderness,       scoliotic      changes,    or    midline      or    paravertebral
tenderness.        PAGEID     419.     The    lumbar     spine       showed    diffuse
tenderness and decreased range of motion, but no scoliotic changes.
PAGEID 419.
       Dr. Whitehead further noted that plaintiff’s deep tendon
reflexes were absent in the knees and the Achilles bilaterally, but
straight leg raises were negative bilaterally, and strength was
maintained at 5/5 in the lower extremities.               Plaintiff was able to
briefly stand on his heels and toes, and although sensation was
altered    from    the    knee   distally     in   the   right       leg    diffusely,
sensation was maintained on the left leg. PAGEID 419. Examination
of the bilateral shoulders showed a decreased painful range of
motion with mild impingement and tenderness bilaterally, and with
greater tenderness in the right biceps tendon, but no clubbing,
cyanosis or edema of the extremities.              The right knee examination
showed    positive       effusion,   medial    joint     line    tenderness,       and
peripatellar tenderness, with no varus or valgus laxity.                      The left
knee showed no effusion, with medial joint line tenderness but no


                                        3
Case: 2:19-cv-01450-JLG-EPD Doc #: 21 Filed: 08/12/20 Page: 4 of 7 PAGEID #: 704



soft tissue swelling, erythema or warmth to the touch. PAGEID 419.
       Dr. Whitehead’s assessment indicated that plaintiff suffered
from: chronic low back pain likely related to degenerative disk
disease with probable radiculopathy, possible spinal stenosis, but
no   clonus     or    other    suggestion      of     critical   levels     of   spinal
stenosis; degenerative joint disease of the right knee; left knee
pain likely related to degenerative joint disease; and bilateral
shoulder      pain     likely    rotator       cuff     tendinopathy      and    biceps
tendinitis.          PAGEID    419.   He       concluded    by    stating    that   the
“[e]xamination today would suggest this individual at the present
time    would        have     difficulty       maintaining       remunerative       type
employment.”         PAGEID 419.
       The ALJ gave little weight to the opinion of Dr. Whitehead.
PAGEID 72.      The ALJ noted:
       Dr. Whitehead opined that the claimant would have
       difficulty maintaining remunerative type employment.
       This opinion is vague and it is given little weight as it
       is both internally inconsistent with Dr. Whitehead’s own
       examination findings which are normal as to strength and
       show no more than a limited range of motion in the lumbar
       spine and the shoulders. It is also not consistent with
       the broader medical record or the claimant’s reported
       activities of daily living. Finally, it is an opinion on
       an issue reserved for the commissioner.

PAGEID 72.
       Plaintiff argues that in light of the ALJ’s assessment that
Dr. Whitehead’s opinion was “vague” and was “on an issue reserved
for the commissioner[,]” the AlJ should have followed the Social
Security Administration’s Program Operations Manual System (“POMS”)
guidelines.          Specifically,    POMS       DI    24503.040(E)(1)      addresses
“Evaluating a Statement on an Issue Reserved to the Commissioner.”
The guideline in effect at the time plaintiff filed his claim

                                           4
Case: 2:19-cv-01450-JLG-EPD Doc #: 21 Filed: 08/12/20 Page: 5 of 7 PAGEID #: 705



provided:
       If the evidence does not support a medical source’s
       statement on an issue reserved to the Commissioner and
       the adjudicator cannot ascertain the basis of the
       statement from the case record, the adjudicator must make
       every reasonable effort to recontact the source for
       clarification of the reasons for the statement.

POMS   DI   24503.040(E)(1).        Plaintiff    argues    that    under    this
provision, the ALJ was required to recontact Dr. Whitehead to
clarify the reasons for his statement that plaintiff would have
difficulty     maintaining    remunerative     employment,     and   that   his
failure to do so constituted reversible error.
       The court disagrees with the argument that the ALJ was unable
to ascertain the basis of Dr. Whitehead’s opinion from the case
record.     Dr. Whitehead’s opinion could only have been based on his
observations concerning plaintiff’s physical condition during the
one-time consultative examination.          The ALJ explained that he was
giving little weight to Dr. Whitehead’s opinion because it was not
supported by Dr. Whitehead’s own examination findings and was not
consistent with the other medical evidence and plaintiff’s daily
activities. PAGEID 72. Earlier in his decision, the ALJ addressed
each of plaintiff’s impairments in detail, comparing the report of
the March 2015 consultative examination conducted by Dr. Whitehead
with other medical records which conflicted with his report.
PAGEID 69-71. Because the ALJ could and did ascertain the basis of
Dr. Whitehead’s opinion from the case record, no obligation to
contact Dr. Whitehead was ever triggered.
       In addition, the magistrate judge correctly concluded that, in
any event, the ALJ’s failure to contact Dr. Whitehead under the
POMS guideline was not reversible error.           As the magistrate judge


                                       5
Case: 2:19-cv-01450-JLG-EPD Doc #: 21 Filed: 08/12/20 Page: 6 of 7 PAGEID #: 706



noted, the POMS guidelines, which are not subject to the formal
rule-making procedure found in the Administrative Procedure Act, do
not have the force and effect of law.                  See Davis v. Sec’y of Health
& Human Servs., 867 F.2d 336, 340 (6th Cir. 1989)(noting that the
POMS is persuasive authority but it does not have the force and
effect of law).           Thus, courts have held that a failure to comply
with    POMS      guidelines      is   not    a   basis    for    reversing   an   ALJ’s
decision.         See Burns ex rel. J.A.B. v. Comm’r of Soc. Sec., No.
1:13-CV-592, 2014 WL 5035351, at *6 (W.D. Mich. Oct. 8, 2014)(POMS
guidelines have no legal force, and the failure to follow the POMS
is not legal error); Byers v. Com’r, No. 1:13-cv-339, 2014 WL
701597, at *15 n. 11 (W.D.Mich. Feb. 24, 2014)(failure to comply
with the POMS is not a basis for reversing an ALJ’s decision).
       Plaintiff cites Washington State Department of Soc. & Health
Servs. v. Guardianship Estate of Keffeler, 537 U.S. 371, 385
(2003),      in    which    the    Court      noted    that      the   Commissioner’s
administrative interpretations of the phrase “legal process” in the
POMS,    while      not    products      of   formal      rulemaking,    “nevertheless
warrant respect[.]”             However, that case does not stand for the
broad proposition that all procedural rules in the POMS, such as
the    one   at    issue    in    this    case,    are     legally     binding   on   the
Commissioner.
       In    addition,      a    codified     agency      regulation     pertaining    to
recontacting medical sources was revised effective March 26, 2012,
to clarify that the decision to recontact a source is within the
discretion of the ALJ.            See Humphries v. Comm’r of Soc. Sec., No.
18-12123, 2019 WL 3244284, at *5 (E.D. Mich. June 25, 2019), report
and recommendation adopted, 2019 WL 3229132 (E.D. Mich. July 18,


                                              6
Case: 2:19-cv-01450-JLG-EPD Doc #: 21 Filed: 08/12/20 Page: 7 of 7 PAGEID #: 707



2019).    That regulation states: “We may recontact your treating
physician, psychologist, or other medical source.”                       20 C.F.R.
§404.1520b(c)(1) (now codified at 20 C.F.R. §404.1520b(b)(2)(i)).
Under that regulation, the option to recontact a physician is
discretionary.     McBride v. Comm’r of Soc. Sec., No. 1:16-CV-708,
2017 WL 3393948, at *12 (S.D. Ohio Aug. 7, 2017), report and
recommendation adopted, 2017 WL 4230516 (S.D. Ohio Sept. 25,
2017)(the    regulations     specify       that   recontacting       a    treating
physician or other medical source is permissive, not mandatory).
This regulation trumps any argument that the POMS provision created
a mandatory contact requirement.
       The court concludes that the ALJ did not commit any error,
reversible or otherwise, by failing to contact Dr. Whitehead for an
explanation of his opinion.
III. Conclusion
       In accordance with the foregoing, the court concludes that the
ALJ did not violate the agency’s regulations, and that his finding
of    nondisability   is   supported       by   substantial   evidence.           The
plaintiff’s objections (Doc. 20) are denied.            The court adopts and
affirms the magistrate judge’s report and recommendation (Doc. 19).
The   Commissioner’s    decision     is    affirmed,   and    this       action   is
dismissed.     The clerk shall enter final judgment affirming the
decision of the Commissioner.
       It is so ordered.


Date: August 12, 2020                    s/James L. Graham
                                  James L. Graham
                                  United States District Judge




                                       7
